Citation Nr: 9909674	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  91-56 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disorder with diarrhea, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A rating decision in July 1992 denied 
entitlement to an increased disability rating for post 
traumatic stress disorder.  

In a decision in May 1994, the Board granted service 
connection for peptic ulcer disease.  In addition, the Board 
remanded the claims for service connection for diarrhea and 
an increased disability rating for post traumatic stress 
disorder.  

In a rating decision in April 1996, the RO granted 
entitlement to service connection for chronic diarrhea 
secondary to post traumatic stress disorder.  The RO assigned 
a 20 percent evaluation for the peptic ulcer disease and 
diarrhea.  In addition, the RO continued the 10 percent 
evaluation assigned for post traumatic stress disorder.

In December 1996, the Board remanded the issues of 
entitlement to increased disability ratings for post 
traumatic stress disorder and peptic ulcer disorder with 
diarrhea, although the veteran had not filed a notice of 
disagreement to the 20 percent rating assigned for 
gastrointestinal disorder.  The case law of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) was in a state of 
flux at the time of the Board's remand, and viewing the claim 
for an increased disability rating for the service-connected 
gastrointestinal disability as part of a claim for service 
connection was the correct view to take at the time.  Holland 
v. Brown, 9 Vet.App. 324 (1996) (Holland I).  However, recent 
decisions of the Court and the Federal Circuit have held 
that, where the appealed issue is service connection and that 
issue is granted on appeal and a rating assigned, the veteran 
must file a notice of disagreement with the rating assigned 
in order to initiate an appeal of that issue which is a 
separate issue from the service connection issue.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam) 
(Holland II); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Therefore, absent an expression of disagreement from the 
veteran with the assigned 20 percent rating, the Board would 
no longer have jurisdiction of this claim because the Board 
is required to follow the current decisions of the Court and 
the rule in Karnas v. Derwinski does not apply to case law 
but only to changes in statutes or regulations.  Brewer v. 
West, No. 95-1280 (U.S. Vet. App. May 29, 1998); Karnas v. 
Derwinski, 1 Vet. App. at 312-13 (holding that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).

However, in this case, the representative submitted a VA Form 
646 in September 1996 which the Board construes as a notice 
of disagreement with the rating assigned to the peptic ulcer 
disease and chronic diarrhea.  Also, reference was made to a 
VA Form 9, dated June 17, 1996.  An attempt to obtain a copy 
of this VA Form 9, following the Board remand of December 
1996, was unsuccessful.  A supplemental statement of the case 
was furnished to the veteran on March 1998.  A VA Form 646 
was filed by the representative on May 26, 1998 on the issue 
of an increased disability rating for peptic ulcer disease 
with diarrhea.  Given the unusual procedural development of 
this case, the Board concludes that it does have jurisdiction 
of an appeal of the rating assigned for service-connected 
peptic ulcer disorder with diarrhea.

In the remand of December 1996, the Board referred the issue 
of entitlement to service connection for a back disorder 
secondary to post traumatic stress disorder to the RO.  After 
this issue was denied in a rating decision in March 1998, the 
veteran requested in April 1998 that this issue be dropped.  
In, addition, the issue of entitlement to service connection 
for hemorrhoids secondary to the service-connected peptic 
ulcer disorder was remanded for further development.  Service 
connection was granted for hemorrhoids in the rating decision 
in March 1998, and that issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected post traumatic stress 
disorder is manifested by problems sleeping, nightmares, 
anxiety attacks, depression, irritability, and some 
impairment of remote memory resulting in definite social and 
industrial impairment.

2.  The veteran's psychiatric disorder has not resulted in 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
impairment of memory function, impaired judgment, or impaired 
abstract thinking or more than definite impairment of social 
and industrial functions.

3.  The service-connected gastrointestinal disorder is 
manifested by complaints of heartburn, vomiting, 
gastroesophageal reflux, nausea, and constant persistent 
diarrhea.  A gastrojejunostomy was performed in May 1989 as a 
result of the peptic ulcer.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
the appellant's service-connected post traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a 30 percent rating, but no more, for 
service-connected peptic ulcer disorder with diarrhea have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.132, Diagnostic Codes 7304, 7305, 7348 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A private hospital report in February 1986 disclosed the 
veteran had problems with diarrhea for several years.

The veteran underwent a VA examination in May 1987.  He 
reported thinking continually about the events during the war 
and these thoughts were quite distressing.  Dreams of the 
events would wake him up.  He had difficulty avoiding these 
thoughts and feelings and had a great deal of difficulty 
talking about them.   He avoided associations with veteran 
activities and the VA because it brought back memories of 
Vietnam.  He had difficulty concentrating and did not want to 
associate with people.  He thought that he might not be able 
to keep his job although he had been employed in the same job 
for 12 years in a machine shop.  He had problems falling 
asleep and difficulty concentrating.  He acknowledged 
hypervigilance and startle response.  On a couple of 
occasions he had come close to injuring people and these 
events had gradually increased over the last five to ten 
years.  He claimed that initially after the war he was more 
outgoing and the examiner thought this could have represented 
denial.  He was currently being seen in the VA outpatient 
clinic.  

He was currently living with his second wife, with whom he 
had been married for one year.  He previously had been 
married for 12 years and divorced four years ago.  He had 
three children from this marriage.  He was able to get along 
with his children fine.  Around the house he did outside 
chores.  He avoided most social activities excepting going to 
church and interacting with his son.  He admitted a problem 
with alcohol.  He wished he could be more social.  There was 
no evidence of antisocial activities although he did have one 
arrest associated with his divorce. 

On mental status evaluation, the veteran broke down crying 
during some very intense moments.  It took a great deal of 
effort for him to compose himself.  He was cooperative and 
answered questions readily.  His speech was well organized 
and goal directed.  His mood was depressed most of the time.  
His affect was intermittently depressed.  He denied 
hallucinations.  He had a self concept beneath that of the 
truth.  He admitted to some feelings of persecution.  He 
admitted to being depressed but acknowledged that he was able 
to get passed this depression, especially when with his son.  
He admitted to periods of unhappiness.  He did not have an 
overwhelming feeling of hopelessness or worthlessness, 
although he did feel that he would lose his job.  He had 
feelings of remorse concerning his activities in Vietnam.  He 
had no current suicidal thoughts.  He had anxiety associated 
with his experiences in Vietnam.    

A rating decision in August 1987 granted service connection 
for post traumatic stress disorder, evaluated as 10 percent 
disabling.

A private esophagogastroduodenoscopy in November 1987 
disclosed no evidence of any ulcer in the GI tract.  The 
clinical impressions were hiatal hernia, and weight loss and 
abdominal pain of unclear etiology.  On follow-up visit, the 
problem list indicated diarrhea, and the assessment was, in 
pertinent part, "would suspect a functional diagnosis in 
view of the negative evaluation."

In January 1988, Michael W. Brown, M.D., reported that the 
veteran was under his care for problems with diarrhea and 
associated weight loss.   The diarrhea appeared to be related 
best to irritable bowel syndrome.  The etiology of the weight 
loss remained elusive.  

A Board decision in March 1989 determined that the post 
traumatic stress disorder symptoms did not produce more than 
moderate social and industrial inadaptability and denied 
entitlement to an increased disability rating.

In May 1989, the veteran underwent a gastrojejunostomy in a 
private hospital for a gastric outlet obstruction secondary 
to chronic peptic ulcer.  

A VA upper gastrointestinal x-ray series in August 1990 
disclosed an active duodenal ulcer.

VA outpatient records disclose treatment of the veteran for 
post traumatic stress disorder from August 1990 to August 
1992.  It was reported that he had a moderate degree of post 
traumatic stress disorder with some underlying major 
depressive symptoms.  In July, August, and September 1990, he 
was seen with stomach problems in the outpatient clinic, 
including nausea and diarrhea.  

The veteran underwent a VA post traumatic stress disorder 
examination in May 1992.  He was living with his second wife 
of six years of marriage.  He was currently unemployed and 
had been on medical disability since 1989 due to a back 
injury.  Prior to the injury he had worked in a warehouse for 
13 years and had worked alone because he was unable to work 
with coworkers secondary to his post traumatic stress 
disorder.  Since he was unemployed, he had much more 
unstructured time and his nightmares, anxiety, tension, and 
irritability had worsened due to that decrease in structure.  
He had used alcohol heavily in the 1980's following his 
divorce in 1984.  He remarried in 1986.  He markedly 
decreased his alcohol use and rarely used alcohol at this 
time.  Psychiatrically, he saw a physician at the Birmingham 
VA Medical Center on an outpatient basis in 1986.  For the 
past 5 or 6 years he had been followed on an outpatient basis 
in Decatur, Alabama in individual psychotherapy, as he could 
not tolerate the stress of group therapy.  He also saw a 
physician in Huntsville, Alabama for medication management.  
His medical and occupational history was reviewed.  In 
Vietnam he had served with the First Cavalry division in an 
infantry unit participating in search and destroy missions, 
rescue missions, and ambushes.  After a hospitalization for 
malaria, he had had diarrhea ever since.  

The veteran stated that he had been suffering more nightmares 
with greater frequency and severity, and that he was more 
jumpy than before.  He woke up swinging and anyone who woke 
him might get hit.  He stated that his symptoms were 
exacerbated by Operation Desert Storm.  He was upset about 
the reception given to Desert Storm veterans upon their 
return compared to the reception the Vietnam veterans 
received.  He described worsening anxiety and tension and was 
more jumpy and nervous than ever.  His nightmares were more 
frequent and he had frequent dreams of Vietnam.  He described 
this as a very uncomfortable and distressing situation.  He 
had recurring distressing recollections of his Vietnam 
experiences.  He also daydreamed a lot about his experiences 
in Vietnam.  He tried to avoid thinking about his experiences 
in Vietnam and to avoid activities that reminded him of 
Vietnam.  For example, the Vietnam veterans' support group 
caused him to suffer so much that he had to participate in 
individual therapy.  He had markedly diminished interest in 
previously significant activities.  He felt detached and 
estranged from others.  He had difficulty falling and 
remaining asleep with irritability and outbursts of anger, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  On one occasion he had a shotgun sticking 
out his door with no one outside.  He had a history of 
general suicidal ideation, especially when aggravated, but no 
history of suicidal attempts.

The veteran was neatly dressed and groomed.  He was 
cooperative and alert with a clear sensorium.  He was fully 
oriented with intact memory functions.  He described an 
anxious and jumpy mood.  His affect was anxious.  He denied 
present suicidal or homicidal ideation, intent or plans.  He 
was not a danger to himself or others.  He had no history of 
auditory or visual hallucinations.  He was not delusional.  
He had no pressure of speech, flight of ideas, thought 
blocking, or loosening of associations.  His judgment was 
intact.  His insight was good.  He was competent to 
participate in the interview.  There were no idiosyncratic 
behaviors noted.  He was capable of managing his benefit 
payments in his own best interests.  The diagnosis under axis 
I was post traumatic stress disorder, delayed onset, 
exacerbated by unemployment secondary to a back injury in 
1989, and past history of alcohol abuse.       

The veteran had a period of private hospitalization from 
March to April 1993.  He was admitted with complaints of 
abdominal pain and watery diarrhea.  It was reported that he 
had been followed by the VA for a peptic ulcer disorder and a 
major depressive disorder.  An upper GI series was 
interpreted as normal.  The final diagnosis was abdominal 
pain, previous history of chronic enteritis, major sleep 
disorder, and depressive disorder.

A Board decision in May 1994 granted service connection for 
peptic ulcer disease. The Board decision reviewed the service 
medical records and the postservice clinical record through 
August 1970, when an active duodenal ulcer was diagnosed 
after an upper gastrointestinal study.   

A psychological report for assessment for VA vocational 
rehabilitation purposes in July 1994 is of record.  The 
veteran indicated that he wanted to return to work but did 
not know what to do.  He was being medicated with "some kind 
of antidepressant and something to put him to sleep".  He 
had no trouble engaging in conversation.  He was cooperative, 
affable, and compliant but seemed unsure of himself.  He was 
anxious and fidgety.  He was phobic about having to work in 
enclosed spaces.  According to him, the post traumatic stress 
disorder affected him both vocationally and socially.  He was 
sensitive to people sneaking up behind him and when someone 
inadvertently approached from the rear, he had a fit.  
Overall he was better off in a job where he could be by 
himself.  He did not mind crowds, but when he was confined to 
a room, even a large space such as a church, he had to sit 
near the rear close to an escape route.  

The veteran's motivational and emotional resources were 
assessed with the Rorschach and Hand test.  Projective test 
data revealed that he had an organic brain syndrome which had 
broad implications for his adjustment.  It was not just his 
perceptual-motor skills that were affected, but his entire 
personality structure as well.  He was not psychotic but was 
confused, impotent, and fearful.  He could not perceive 
reality accurately and, consequently, he was constantly on 
guard lest he be attacked by ever present threats to his ego 
integrity.  The examiner stated that his post traumatic 
stress disorder may have been genuine, and probably was, but 
it had become exacerbated by the organic brain syndrome.  In 
an attempt to cope with and comprehend his perplexity, he had 
decided that his problems could be attributed to his Vietnam 
experiences.  Actually, his emotional lability and his 
inability to tolerate stress were more neurological than 
phobic in origin, although the two processes had combined to 
produce avoidant behavior.  He possessed a façade of 
interpersonal skills that sufficed to get him through 
superficial contacts with people.  When his emotions were 
eroused, and they were easily stimulated, he reacted with 
irritability, hostility, and irrationality.  He was subject 
to short lived periods of rage and/or panic, and would 
display periodic acting out behavior at variance with his 
usual surface affability.  An interaction had developed 
between the post traumatic stress disorder and the organic 
brain syndrome to the extent that he laid all the blame for 
his problems on the former.  The synthesis was that the post 
traumatic stress disorder was extremely disabling but was 
just the tip of the iceberg.  The veteran was brain impaired 
and that was the core of his problem.  He perseverated on his 
post traumatic stress disorder, but this concern represented 
realistic albeit misguided recognition of his emotional 
impairment.  Based on his educational level it seemed that he 
had always been brain damaged, with the condition perhaps 
complicated by other factors such as aging.

The veteran was informed by letter in August 1994 of his 
denial of his claim for VA vocational rehabilitation 
benefits.
.
The veteran was seen in the VA outpatient clinic in July 1995 
with complaints including abdominal cramping and diarrhea of 
two days duration.  He had mild epigastric tenderness of the 
abdomen.  The assessment was that the abdominal pain and 
diarrhea was possibly antibiotic related and possibly peptic 
ulcer or viral related.  In January 1996 he was seen for a 
follow-up.  X-rays from a private hospital were reviewed and 
an upper GI series showed duodenitis.  Clinical assessments 
included dyspepsia. 

The veteran underwent a VA psychiatric examination in 
September 1995.  He arrived with his claims file.  He was 
described as a divorced father of three who was living with 
his present wife for nine years.  He stated that after his 
hospitalization in service for malaria he began to develop 
diarrhea.  He now easily became nervous.  When he did get 
nervous he wanted to drink.  He easily developed shakes and 
watery diarrhea.  In the past he had drunk to sleep to cover 
his symptoms.  His main symptom was rumination about 
atrocities in which he participated during the war.  He said 
that much of it was just unnecessary.  He seemed distressed 
and close to tears when he gave examples of atrocities in 
which he was involved.

His sleeping was presently quite poor.  For about three years 
he had had rather severe nightmares and these had been worse 
for the past six to seven months.  These consisted of people 
in the house and shooting.  He had dreamed that his whole 
family was in combat together.  He gave a number of mixed 
nightmares.  His wife no longer slept with him because of the 
nightmares.  He gave an example of when he was drinking and 
became concerned that people were going to come in on them.  
He secluded the children in the house.  The police had to 
come and he was hospitalized.  This was probably in the 80's.  
He gave another example of waking from a nightmare with a gun 
pointing out the window and about to shoot.  He became 
distraught as he told this.  He said that he could have 
killed his wife and children.  After this he gave away his 
dogs and his guns.  He admitted that in the past he had drunk 
heavily but he had been doing much better since he had been 
getting help at the Huntsville or Decatur VA office.  The 
staff had been treating him for post traumatic stress 
disorder for some time.  These records in the claims file 
were reviewed by the examiner who indicated it was evident 
that the veteran had nightmares and a number of symptoms he 
had shared with him.  There were reports that he dressed for 
combat and waited for a chopper to come pick him up.  The 
reports of the treating physicians dating back to 1987 
documented the post traumatic stress disorder.

On mental status evaluation, the veteran was lucid, cogent, 
and goal directed.  He had no thought disorder.  There was no 
flight of ideas, ideas of reference, looseness of 
associations, or delusional material.  He was quite resentful 
of the way his claim had been handled.  True auditory/visual 
hallucinations were absent.  He did have delusions of people 
coming up on the porch.  He was very depressed and had 
suicidal ideations.  Judgment and insight were good.  Remote 
and recent memory were good.

The examiner commented that it was clear that the veteran had 
post traumatic stress disorder, delayed onset.  It was also 
clear that he did experience some degree of occupational, 
vocational, and social disabilities resultant from this.  
Since he worked up until the time of his back injury, it 
would not be reasonable to attribute total disability to his 
post traumatic stress disorder.  However, adjudicating the 
amount of disability that results form the post traumatic 
stress disorder was not that simple because of the intimate 
relationship of his chronic diarrhea and such factors.  The 
diagnoses under Axis I were post traumatic stress disorder, 
delayed onset, exacerbated by unemployment secondary to back 
injury in April 1989; past history of alcohol abuse, in 
remission.  Under Axis III, the examiner also diagnosed 
chronic diarrhea secondary to anxiety attendant to post 
traumatic stress disorder.  Under Axis IV psychosocial 
stressors-moderate-unemployment, poor social support, living 
with a chronic mental and emotional disease.  Under Axis V, 
the current GAF was 61-70 and the highest in the past year 
was 61-70.

A VA outpatient progress note in October 1995 disclosed the 
medication Pamelor was starting to work.  The examiner stated 
that the veteran was obviously less depressed.  He was having 
some nightmares and restless sleep and was thrashing around 
in bed so much that his wife was sleeping on the couch.  It 
was explained to the veteran that this was not uncommon with 
post traumatic stress disorder.  He was also having some 
stomach ulcer problems and tended to have a lot of activity 
of his gut.  In January 1996, he was sleeping five or six 
hours a night without a lot of nightmares.  His wife said his 
sleep was still pretty restless at night.  He did not report 
any significant depression symptoms.  The impression was post 
traumatic stress disorder.  The examiner indicated that the 
veteran did not need an anti-depressant.   

The veteran was examined by the VA in November 1995.  He 
reported that  he had been troubled with pain in the stomach 
and loose bowels since 1967.  He was told he had stomach 
ulcers.  He had been taking several different medication 
since 1970.  He had had several hospitalizations for stomach 
problems, the last one month ago.  His chief complaint was 
epigastric pain and pain over the lower part of the abdomen.  
He had a feeling of nausea and vomiting all of the time, 
although he did not vomit as such.  He had a feeling of 
sickness when he ate too much.  He had frequent loose bowels, 
from 3 to 4 times a day.  Sometimes, he also had them at 
night.  The diarrhea was mostly watery and he had not had any 
blood in the stools.  Sometimes he messed his pants.  
Whenever he tried to pass flatus he also passed bowel 
movement causing him to soil his underpants.  

On examination, the veteran weighed 187 pounds.  Two years 
ago he had weighed 220 pounds and he had gradually lost 
weight.  His weight usually fluctuated.  He did not look 
malnourished.  He looked well-developed and well-nourished.  
He complained of nausea off and on, especially when he ate 
too much food.  He had no constipation and mostly watery 
bowels any where from three to four times a day.  Abdominal 
examination showed the abdomen was soft.  There was no 
organomegaly.  Bowel sounds were normal.  He had minimal 
tenderness of the epigastric region.  Diagnostic impressions 
included chronic dyspepsia, history of gastritis and 
duodenitis and esophagoduodenoscopy in August 1991, irritable 
bowel syndrome, chronic diarrhea since 1977, history of post 
traumatic stress disorder.  

The rating decision in April 1996 granted service connection 
for diarrhea.  A 10 percent rating was assigned for peptic 
ulcer disease and a 10 percent rating was assigned for 
diarrhea, resulting in a combined 20 percent rating.

A VA outpatient record in August 1996 indicated his dyspepsia 
was controlled.

The veteran was hospitalized in a private hospital in 
February 1997 with the complaint of abdominal pain with 
occasional diarrhea.  Blood testing disclosed that his 
hematocrit and hemoglobin were normal.  The diagnosis was 
sub-acute abdominal cramping.    

A VA social assessment of the veteran in May 1997 disclosed 
that the veteran had been followed as an outpatient since 
1988.  The contact with him had been mostly by phone.  He 
stayed busy with community activities especially related to 
the veterans' organization he helped found.  He ran for 
County commissioner a few years ago and lost by a narrow 
margin.  He continued to have significant post traumatic 
stress disorder symptoms and difficulties.  He was aware of 
the weekly post traumatic stress disorder support group 
meeting.  The assessment was that the post traumatic stress 
disorder was interfering with his social and industrial 
functioning.  He felt that he had accomplished all that he 
could through group therapy and was mostly followed for 
medication.  

A VA physician's note in June 1997 revealed that the veteran 
was having some improvement in his sleep but still had middle 
of the night awakenings.  He said that he was pretty happy as 
long as he was involved with veteran's organizations.  The 
impression was post traumatic stress disorder.  The plan 
revealed that he denied any severe sundial depression.  He 
felt that medication was holding him fairly well.  

A VA abdominal ultrasound in September 1997 was normal, 
except for a renal cyst.  A VA CT of the abdomen and pelvis 
in October 1997 was normal.  The small and large bowel 
appeared normal and there was no wall thickening or 
surrounding inflammatory changes seen.  

In November 1997, the veteran underwent a laparoscopic 
cholecystectomy for biliary dyskinesia.  Pathology reveled 
chronic cholecystitis.  

The veteran underwent a VA intestine examination in January 
1998.  Recently he had a laparoscopic gallbladder removal for 
dyspepsia to see the result of removal of the gallbladder on 
his diarrhea (no result).  He complained of tremendous 
heartburn which was not helped by Tums or even soda.  It was 
helped by Prilosec.  He had some vomiting but it was more 
often reflux.  He denied dysphagia.  His stomach burned quite 
badly.  His appetite was good but he often had nausea.  His 
weight was stable.  Bowel movements were loose and often 
extremely urgent.  Sometimes he was incontinent.  At times he 
went 10 times a day and the skin around his anus became 
terribly inflamed.  He did not have blood in his stool.  He 
lost weight and then gained it back rather easily.  He was 
stable to a degree at 192 pounds.  He had nausea rather 
frequently after eating with regurgitation and sometimes only 
vomiting.  He had diarrhea for the last 15 years with 
sometimes up to 10 a day with burning of the skin around the 
anus.  He did not have fistula and he did not discharge feces 
routinely.  

On physical examination, the veteran was described as not 
malnourished or endemic.  He had no abdominal pain on 
examination.  He had current treatment with H2 blockers and 
proton blockers.  There was good response.  The skin around 
the anus was slightly inflamed.  Laboratory testing disclosed 
the hematocrit and hemoglobin were normal.  Diagnoses 
included: irritable bowel syndrome; diverticulosis; 
gastroesophageal reflux; gastritis.

Later in January 1998, the examiner discussed that veteran's 
diarrhea which had continued after the hemorrhoidectomy.  He 
reported that a possible diagnosis was irritable bowel 
syndrome.      


Legal analysis

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disorders 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
This finding is based on his contentions regarding the 
increased severity of the service-connected disorders.  See 
Proscelle v. Derwinski, 2 Vet. App.. 629 (1992).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The diagnostic codes and provisions relating to psychiatric 
disorders were revised effective November 7, 1996.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1996); 61 Fed.Reg. 52695-52702 (Oct. 8, 
1996).  Under the criteria for rating post traumatic stress 
disorder in effect prior to that revision,  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996), provided a 10 percent 
rating for manifestations that were less than those required 
for a 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned for 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
when the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce "definite" industrial impairment.  When there 
was "considerable" impairment in the ability to establish 
or maintain effective or favorable relationships with people 
and when reliability , flexibility, and efficiency levels 
were so reduced as to result in "considerable" industrial 
impairment, a 50 percent evaluation was assigned.  Id.  

A 70 percent  rating was provided when the ability to 
maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The Court also held that the VA Schedule for Rating 
Disabilities "does not present a clear basis for describing 
the degree of impairment" for psychoneurotic disorders.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9411 (1996).  The purpose in 
amending or revising the rating criteria for mental disorders 
"was to remove terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders."  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997), 
citing 60 Fed. Reg. 54,825, 54,829 (1995).  

The revised criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating 
may be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In evaluating the service-connected post traumatic stress 
disorder, consideration has been given to the entire clinical 
record.  The record demonstrates that rating the post 
traumatic stress disorder is a complicated matter because of 
several complicating factors.  It is significant that the 
psychological report for vocational rehabilitation in 1994 
disclosed that the veteran also suffers from a severe 
nonservice-connected organic brain syndrome which affects his 
entire personality structure and exacerbated the service-
connected post traumatic stress disorder.  His emotional 
lability and his inability to tolerate stress were more 
neurological than phobic in origin, although the two had 
combined to produce avoidant behavior. 

In addition, on the 1995 VA psychiatric examination, the 
examiner said it was clear that the veteran experienced some 
degree of occupational, vocational, and social disabilities 
attributable to the service-connected post traumatic stress 
disorder but since he had worked up until a back injury in 
1989, it would not be reasonable to attribute total 
disability to the post traumatic stress disorder.  Also, he 
stated that adjudicating the disability was not simple 
because of the relationship with diarrhea.  In this regard, 
service-connected has been granted for diarrhea under a 
separate gastrointestinal code and a disability rating has 
been assigned for problems stemming from the diarrhea.   

Bearing in mind the foregoing, the evidence in this case 
reflects that the service-connected post traumatic stress 
disorder has consistently been manifested by complaints of 
frequent nightmares, sleep problems, startle response, 
anxiety, depression, some suicidal ideation, irritability and 
by a score on the Global Assessment of Functioning (GAF) 
Scale of 61-70.  The range from 61-70 is for some mild 
symptoms(e.g.  depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Quick Reference to the 
Diagnostic Criteria from DSM-IV, (1994).

Under the old rating criteria, a rating of 30 percent 
contemplated definite social and industrial impairment.  
Under the new criteria a 30 percent rating may be assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  With 
resolution of reasonable doubt, the evidence indicates the 
post traumatic stress disorder more nearly approximates the 
criteria for a 30 percent rating under either set of 
criteria.

The degree of impairment resulting from the current 
manifestations in this case do not approach the level of 
disability in the VA Schedule for Rating Disabilities that is 
designated by a 50 percent or higher rating under either the 
old or the new rating criteria.  That is, the degree of 
impairment in occupational and social function is not 
"considerable" or "severe".  The GAF score of 61-70 
contemplates only mild difficulty in social, occupational, or 
school functioning.  In addition, the veteran does not have 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding commands; deficiencies in most areas, including 
family relations; near continuous depression; etc.  It is 
significant that the most recent VA examination noted that 
the veteran  was lucid, cogent, and goal directed.  He had no 
thought disorder.  There was no evidence of auditory or 
visual hallucinations.  There was no flight of ideas, ideas 
of reference, or looseness of associations.  His insight and 
judgment were good.  His remote and recent memory were good.  
He had been married for many years.  He is able to go out to 
places although he always sat near an exit.  Accordingly, a 
rating of 50 percent or higher is not warranted by the 
evidence in this case.

Increased rating for peptic ulcer disorder with diarrhea

The veteran's service-connected gastrointestinal disorder has 
been rated under Diagnostic Codes 7399-7304.  In rating a 
disability for VA compensation purposes, an unlisted 
condition is to be rated under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (1998).

According to the Rating Schedule, ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Instead, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability picture warrants such elevation. 38 
C.F.R. § 4.114 (1998).  In this case, the RO determined in 
the rating decision in April 1996 that the peptic ulcer 
disorder reflected the predominant disability picture and 
assigned a 20 percent rating under Diagnostic Code 7304.  

Diagnostic Code 7304 (gastric ulcers), are evaluated as 
duodenal ulcers under Diagnostic Code 7305.  This provides 10 
percent disability rating with a mild disorder with recurring 
symptoms once or twice yearly.  A 20 percent disability 
rating is warranted where the evidence shows a moderate 
disorder with recurring episodes of severe symptoms 2-3 times 
per year, averaging ten days in duration, or with continuous 
moderate manifestations.

In addition, the veteran has been provided criteria for an 
increased disability rating for irritable bowel syndrome 
under Diagnostic Code 7319.  The clinical record discloses 
that irritable bowel syndrome has also been diagnosed as a 
possible cause of the diarrhea.

However, the clinical record discloses that in 1989, the 
veteran underwent a gastrojejunostomy for a gastric outlet 
obstruction secondary to a chronic peptic ulcer.  Because of 
this surgery, and the constant persistent complaints of 
diarrhea, the Board has determined that Diagnostic Code 7348 
is the most appropriate code.  Diagnostic Code 7348 (vagotomy 
with pyloroplasty or gastroenterostomy) provides that for a 
recurrent ulcer with incomplete vagotomy a 20 percent rating 
is assigned.  A 30 percent rating contemplates symptoms and a 
confirmed diagnosis of alkaline gastritis or of confirmed 
persistent diarrhea.  A 40 percent rating contemplates 
demonstrably confirmative post-operative complications of 
stricture or continuous gastric retention.  

In evaluating the veteran's service-connected 
gastrointestinal disorder, consideration has been given to 
the clinical record as well as the veteran's contentions, in 
association with the rating criteria.  The veteran has 
stressed that he has constant diarrhea which has continued 
despite extensive treatment and surgery.  On the most recent 
examination, it was reported that he underwent a gallbladder 
removal to see the effect the removal of the gallbladder 
would have on the diarrhea.  It was reported that it had no 
effect.  On that examination, he complained of tremendous 
heartburn and some vomiting and reflux.  He also complained 
of nausea.  The skin around the anus was slightly inflamed.  
Based on the gastrojejunostomy which was necessitated by the 
service-connected peptic ulcer disorder, and the complaints 
of persistent diarrhea, the Board finds that the evidence 
more nearly approximates a 30 percent rating under Diagnostic 
code 7348.  There is no evidence of complications of 
stricture or continuous gastric retention as a result of this 
surgery and therefore a rating higher than 30 percent is not 
warranted.


ORDER

A disability evaluation of 30 percent, but no more, for the 
veteran's service-connected psychiatric disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A disability evaluation of 30 percent, but no more, is 
granted for the veteran's service-connected peptic ulcer 
disorder with diarrhea, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


